DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.
Claim 5 recites the limitation "the loop in the loop in the one or more of the plurality of bases".  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is believed that “the loop in the loop” is repetitive and confusing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4951332 to Barmettler.
	Re Claim 1, Barmettler teaches:
	A hammock stand (at least [Abstract] “hammock cot having a frame”), comprising: a hub including a plurality of ends (at least Fig. 1 element 3”); 
a plurality of braces each comprising: an end connectable to one of the plurality of ends included in the hub, and a hammock attachment point (at least Figs. 1-2 elements 7’ and 7” and [Col. 1 lines 38-55] “The bearing 7', 7" has a second socket which is at an angle to the first to accept an end of each cradle piece 3', 3"”.).
Re Claim 2, Barmettler teaches:
The hammock stand of claim 1, further comprising a plurality of bases connectable to one or more of the plurality braces (at least Fig. 1 elements 5’ and 5”).
Re Claim 3, Barmettler teaches:
The hammock stand of claim 1, wherein one or more of the plurality of braces include a curve in a lower half of the one or more braces (at least Figs. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Barmettler in view of US 20180055201 A1 to Fries.
Re Claim 4, Barmettler teaches:
The hammock stand of claim 3 (detailed with respect to claim 3). 
Barmettler does not explicitly teach:
wherein one or more of the plurality of bases include a loop.
However, Fries teaches:
wherein one or more of the plurality of bases include a loop (at least Fig. 1 and [0020] “support frame 200 has a tubular configuration of a four-point star-like shape”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hammock stand taught by Barmettler with the loop taught by Fries because both are directed towards the same field of endeavor of hammock stands and doing so involves the use of a known technique (providing a loop in the base as taught by Fries) with a known device (hammock stand taught by Barmettler).  A person having ordinary skill would have been motivated to do so because “Each connection point of the support frame 200 has cross-bar 210” which provides additional support” (Fries [0020]).
Re Claim 5, the combination of Barmettler and Fries teaches:
The hammock stand of claim 4 (detailed with respect to claim 4). 
Fries further teaches:
wherein the loop in the loop in the one or more of the plurality of bases further comprises a flat section where the one or more bases contacts a supporting surface (at least Fig. 1).
Re Claim 6, Barmettler teaches:
The hammock stand of claim 3 (detailed with respect to claim 3). 
Barmettler does not explicitly teach:
further comprising a table disposable between the plurality of braces.
However, Fries teaches:
further comprising a table disposable between the plurality of braces (at least Fig. 1 element 110).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hammock stand taught by Barmettler with the table taught by Fries because both are directed towards the same field of endeavor of hammock stands and doing so involves the use of a known technique (providing a table as taught by Fries) with a known device (hammock stand taught by Barmettler).  A person having ordinary skill would have been motivated to do so because it “has a support surface 110 made of a stretchable elastic woven fiber, a plurality of inelastic fibers or a resilient sheet material for supporting the mass/weight” (Fries [0019]).
Re Claim 7, the combination of Barmettler and Fries teaches:
The hammock stand of claim 6 (detailed with respect to claim 6). 
Fries further teaches:
wherein the table is triangular (at least [0019] “multiple planar geometric shapes” and [0025] “triangular”.).
Re Claim 8, the combination of Barmettler and Fries teaches:
The hammock stand of claim 6 (detailed with respect to claim 6). 
Fries further teaches:
wherein the table is square (at least Fig. 1).	
Re Claim 9, the combination of Barmettler and Fries teaches:
The hammock stand of claim 6 (detailed with respect to claim 6). 
Fries further teaches:
wherein the table is a single piece table (at least Fig. 1).
Re Claim 10, the combination of Barmettler and Fries teaches:
The hammock stand of claim 6 (detailed with respect to claim 6). 
Fries further teaches:
wherein the table includes a plurality of table elements (at least Fig. 2 and [0021] “Each of the defined sections, 150, 160, 170, and 180, structurally creates a separable section”.).
Re Claim 11, the combination of Barmettler and Fries teaches:
The hammock stand of claim 6 (detailed with respect to claim 6). 
Fries further teaches:
wherein one of the plurality of table elements includes a removable center table element comprising an accessory port (at least Figs. 1-2 element 140 and [0021] “separation element 140”.).
Re Claim 12, the combination of Barmettler and Fries teaches:
The hammock stand of claim 6 (detailed with respect to claim 6). 
Fries further teaches:
wherein the table is disposed on a plurality of support connectors which are connected between a plurality of braces (at least Figs. 1-2 and [0023] “suspended with a suspension line 130 connected to a crossbar 210 of the support frame 200”.).
Re Claim 13, the combination of Barmettler and Fries teaches:
The hammock stand of claim 6 (detailed with respect to claim 6). 
Fries further teaches:
wherein the accessory port is sized to receive a cooler (at least [0021] “the separation element 140 can extend almost any distance from edge to edge of hammock 100, it can extend 25%, 33%, 50%, 67%, or 75% of the width of the hammock 100 in different constructions”.).
Re Claim 14, the combination of Barmettler and Fries teaches:
The hammock stand of claim 6 (detailed with respect to claim 6). 
Fries further teaches:
wherein the accessory port is sized to receive an umbrella (at least [0021] “the separation element 140 can extend almost any distance from edge to edge of hammock 100, it can extend 25%, 33%, 50%, 67%, or 75% of the width of the hammock 100 in different constructions”.).
Re Claim 15, the combination of Barmettler and Fries teaches:
The hammock stand of claim 13 (detailed with respect to claim 13). 
Barmettler further teaches:
wherein the umbrella extends to cover the entire hammock stand (at least Fig. 3 and [lines 30-35] “FIG. 3 shows the hammock cot used with an awning”.).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barmettler in view of US 7243383 B1 to Hennessy.
Re Claim 16, Barmettler teaches:
The hammock stand of claim 1 (detailed with respect to claim 1). 
Barmettler does not explicitly teach:
wherein one of the hammock attachment points of one of the plurality of braces receives both a first end of a first hammock and a first end of a second hammock.
However, Hennessy teaches:
wherein one of the hammock attachment points of one of the plurality of braces receives both a first end of a first hammock and a first end of a second hammock (at least Fig. 1 element “H” and [Col. 1 lines 55-65] “a structure for supporting multiple hammocks "H" comprises a central support 10 in the form of a tripod having at least three legs 12, plural radial spars 14 extending outward from the central support, peripheral spars 16 interconnecting the ends of neighboring radial spars, and peripheral supports 18, one at the end of each radial spar”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hammock stand taught by Barmettler with the multiple hammocks taught by Hennessy because both are directed towards the same field of endeavor of hammock stands and doing so involves the use of a known technique (providing multiple hammocks as taught by Hennessy) with a known device (hammock stand taught by Barmettler).  A person having ordinary skill would have been motivated to do so because “Six is advantageous because hexagons nest with others without wasting space” (Hennessy [Col. 2 lines 10-20]).
Re Claim 17, the combination of Barmettler and Hennessy teaches:
The hammock stand of claim 16 (detailed with respect to claim 16). 
Hennessy further teaches:
wherein one of the hammock attachment points of one of the plurality of braces receives a second end of the first hammock and a first end of a third hammock (at least Fig. 1 element “H” and [Col. 1 lines 55-65] “a structure for supporting multiple hammocks "H" comprises a central support 10 in the form of a tripod having at least three legs 12, plural radial spars 14 extending outward from the central support, peripheral spars 16 interconnecting the ends of neighboring radial spars, and peripheral supports 18, one at the end of each radial spar”.).
Re Claim 18, the combination of Barmettler and Hennessy teaches:
The hammock stand of claim 17 (detailed with respect to claim 17). 
Hennessy further teaches:
wherein one of the hammock attachment points of one of the plurality of braces receives a second end of the second hammock and a second end of the third hammock (at least Fig. 1 element “H” and [Col. 1 lines 55-65] “a structure for supporting multiple hammocks "H" comprises a central support 10 in the form of a tripod having at least three legs 12, plural radial spars 14 extending outward from the central support, peripheral spars 16 interconnecting the ends of neighboring radial spars, and peripheral supports 18, one at the end of each radial spar”.).
Re Claim 19, the combination of Barmettler and Hennessy teaches:
The hammock stand of claim 17 (detailed with respect to claim 17). 
Hennessy further teaches:
wherein one of the hammock attachment points of one of the plurality of braces receives a second end of the third hammock and a first end of a fourth hammock (at least Fig. 1 element “H” and [Col. 1 lines 55-65] “a structure for supporting multiple hammocks "H" comprises a central support 10 in the form of a tripod having at least three legs 12, plural radial spars 14 extending outward from the central support, peripheral spars 16 interconnecting the ends of neighboring radial spars, and peripheral supports 18, one at the end of each radial spar”.).
Re Claim 20, the combination of Barmettler and Hennessy teaches:
The hammock stand of claim 19 (detailed with respect to claim 19). 
Hennessy further teaches:
wherein one of the hammock attachment points of one of the plurality of braces receives a second end of the fourth hammock and a second end of the second hammock (at least Fig. 1 element “H” and [Col. 1 lines 55-65] “a structure for supporting multiple hammocks "H" comprises a central support 10 in the form of a tripod having at least three legs 12, plural radial spars 14 extending outward from the central support, peripheral spars 16 interconnecting the ends of neighboring radial spars, and peripheral supports 18, one at the end of each radial spar”.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673                         

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673